Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
		Applicant's Information Disclosure Statements, filed on Sep. 8, 2021 have been received, and entered into the record. 

However, it is impractical for the Examiner to review the references thoroughly with the number of references cited in this case. By initializing each of the cited references on the accompanying 1449 forms, the Examiner is merely acknowledging the submission of the cited references and merely indicating that only a cursory review has been made of the cited references. 

MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft’d, 479 F.2d 1338, 178 USPQ 577 (Sth Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 

Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,093,787 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because -


Claim 1 of current application is as below:

A system for creating 3-dimensional 3D representations of brain lesions, the system comprising: 

a computer system comprising at least one processor, the computer system configured to: generate a 3D image of a brain region of interest; 

display the 3D image such that the displayed 3D image can be viewed in three dimensions and manipulated in three dimensions by a user of the system; 

characterize, in response to the user, a brain lesion visible in the displayed 3D image as having a type of lesion symmetry characteristic and a type of lesion surface morphology characteristic; and 

send data corresponding to the brain lesion to a 3D printing device.

Claim 1 of US Patent: US 11,093,787 is as below:

A system for creating 3-dimensional (3D) representations of brain lesions, the system comprising: 
a computer system comprising at least one processor configured to: receive one or more 3D images of a brain; 
enable an identification of one or more brain lesions in the one or more 3D images of the brain; 
enable a segmentation of the one or more 3D images, the segmentation enabling an isolation of the one or more brain lesions; 
enable a creation of one or more 3D brain lesion images based on the segmentation, the one or more 3D brain lesion images comprising one or more lesion characteristics; 
enable a comparison of the one or more lesion characteristics of the one or more 3D brain lesion images with one or more predetermined lesion characteristics; enable a determination of a type of the one or more brain lesions based on a match between the one or more lesion characteristics of the one or more 3D brain lesion images and the one or more predetermined lesion characteristics; and 
enable the sending of 3D representation data corresponding to the one or more 3D brain lesion images, the 3D representation data configured to enable a creation of one or more physical 3D representations of the one or more brain lesions; 
where the one or more lesion characteristics comprise one or more of geometric characteristics and surface characteristics, and the geometric characteristics comprise a symmetry characteristic, 
a surface morphology characteristic, a lobular shape characteristic, a protrusion characteristic, a slope characteristic, a tapered shape characteristic, and a spherocylindrical shape characteristic.
Claim 14 of current application is as below:

A method for creating 3-dimensional 3D representations of brain lesions, the method comprising: 
generating, by a computer system comprising at least one processor, a 3D image of a brain region of interest; 
displaying, by the computer system, the 3D image such that the displayed 3D image can be viewed in three dimensions and manipulated in three dimensions by a user of the system; 
receiving the user's characterization, by the computer system, of a brain lesion visible in the displayed 3D image as having a type of lesion symmetry characteristic and a type of lesion surface morphology characteristic; and sending, by the computer system, data corresponding to the brain lesion to a 3D printing device.

Claim 12 of US Patent: US 11,093,787 is as below:

A method of creating 3-dimensional (3D) representations of brain lesions, the method comprising: 
receiving, by a computer system comprising at least one processor, one or more 3D images of a brain; 
enabling, by the computer system, an identification of one or more brain lesions in the one or more 3D images of the brain; 
enabling, by the computer system, a segmentation of the one or more 3D images, the segmentation enabling an isolation of the one or more brain lesions; enabling, by the computer system, a creation of one or more 3D brain lesion images based on the segmentation, the one or more 3D brain lesion images comprising one or more lesion characteristics; 
enabling, by the computer system, a comparison of the one or more lesion characteristics of the one or more 3D brain lesion images with one or more predetermined lesion characteristics; 
enabling, by the computer system, a determination of a type of the one or more brain lesions based on a match between the one or more lesion characteristics of the one or more 3D brain lesion images and the one or more predetermined lesion characteristics; and 
enabling, by the computer system, the sending of 3D representation data corresponding to the one or more 3D brain lesion images, the 3D representation data configured to enable a creation of one or more physical 3D representations of the one or more brain lesions; 
where the one or more lesion characteristics comprise one or more of geometric characteristics and surface characteristics, and the geometric characteristics comprise a symmetry characteristic, a surface morphology characteristic, a lobular shape characteristic, a protrusion characteristic, a slope characteristic, a tapered shape characteristic, and a spherocylindrical shape characteristic.
Here, it is obvious to delete the features from independent claims 1 and 12 of US Patent, and come up with features of independent claims 1 and 14 of current application.

Claims 2 - 13 and 15 - 26 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of U.S. Patent No. 11,093,787 B2, due to their dependency on independent claims 1 and 14 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4 and 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kelm US PGPub: US 2014/018588 A1 Jul. 3, 2014 and in view of
Skladnev US PGPub: US 2004/0267102 A1 Dec. 30, 2004.

Regarding claims 1, 14, Kelm discloses,

a system for creating 3-dimensional 3D representations of brain lesions and a method for creating 3-dimentional 3D representations of brain lesions (non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality – ABSTRACT, paragraphs 0008, 0013. Medical imaging devices for 2D or 3D imaging – paragraph 0061), the system and the method comprising: 

a computer system comprising at least one processor (computer system includes one or more central processing units CPUs – paragraph 0013), the computer system configured to: 

generate a 3D image of a brain region of interest (number of first medical images of the patient's body is obtained, for example directly generated or retrieved from a memory, 3D medical imaging method or modality; Those abnormalities include for example minor or major damages and any other abnormalities in all types of bones - spine, skull, hip, ribs, etc., organs - lungs, prostate, thyroid, kidney, pancreas, liver, breast, uterus, etc., and any kind of soft tissue - fat tissue, muscles, skin, nerves, blood vessels, spinal disks, etc., Here, organs - lungs, prostate, thyroid, kidney, pancreas, liver, breast, uterus, etc., - i.e., inherently it can also be brain - paragraphs 0008, 0034, 0037, 0038. Medical imaging devices for 2D or 3D imaging – paragraph 0061); 

display the 3D image such that the displayed 3D image can be viewed in three dimensions and manipulated in three dimensions by a user of the system (a number of the identified lesion-like geometrical regions is selected as lesion candidates; at least one embodiment of the inventive system includes an identification unit for identifying of lesion-like geometrical regions inside the first medical images of the patient's body by applying image processing methods; a number of the identified lesion-like geometrical regions is selected as lesion candidates. The selection can be based on certain criteria suitable to select the geometrical regions which have a high probability of being actual lesions of the patient under examination – paragraphs 0010, 0012, 0041. A user interface 31 and an image outputting unit 36 – Fig. 1/31, 1/36); 

characterize, in response to the user (the input device 48 may include a keyboard and/or a mouse for receiving user inputs and selections, and may incorporate or be connected to the user interface 31 of FIG. 1 – paragraph 0042), a brain lesion visible (a number of the identified lesion-like geometrical regions is selected as lesion candidates; at least one embodiment of the inventive system includes an identification unit for identifying of lesion-like geometrical regions inside the first medical images of the patient's body by applying image processing methods; a number of the identified lesion-like geometrical regions is selected as lesion candidates. The selection can be based on certain criteria suitable to select the geometrical regions which have a high probability of being actual lesions of the patient under examination – paragraphs 0010, 0012, 0041. A user interface 31 and an image outputting unit 36 – Fig. 1/31, 1/36);

send data corresponding to the brain lesion to a 3D printing device (the output device 50 may include the image outputting unit 36 of FIG. 1, which may be a display, a printer, etc. for displaying reconstructed MRI images, or the output device 50 may be a communications interface for connecting to the image outputting unit 36 – Fig. 1/36, paragraph 0042).

but, does not disclose, “the displayed 3D image as having a type of lesion symmetry characteristic and a type of lesion surface morphology characteristic”; and 

Skladnev teaches, an automated dermatological examination system captures an image including a lesion. The image is divided into lesion and non-lesion areas, and the lesion area is analysed to quantify features for use in diagnosis of the lesion (ABSTRACT, paragraphs 0010 - 0015).

A segmented binary image of the lesion is obtained from memory. Next in step 802, the area, perimeter, width, length and irregularity of the lesion are calculated (paragraph 0198).

A new set of symmetry measures is calculated which is based on the distance between the regions and the centroid of the lesion G0. Instead of computing the N(N-1)/2 distances between pairs of region centroids - for example point G4 and G5, the N distances between region centroids and the overall lesion centroid are calculated (paragraph 0356). 

Obtaining an image of an area of skin including the lesion; segmenting the image into a lesion area and non-lesion area; quantifying at least one colour feature and shape feature of the lesion area; calculating at least one symmetry measure descriptive of the distribution of classified regions within the lesion area (paragraphs 0010 – 0015).

Identify features of colour, shape and texture, amongst others, those features representing the descriptor data 308 that is stored and is later used for classification purposes (paragraphs 0148 – 0150).

A series of notch measures is obtained from a morphological analysis of the periphery of a lesion, as shown in FIG. 8B (paragraph 0216).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of Kelm (Kelm, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of Kelm, would have incorporated, an automated dermatological examination system captures an image including a lesion of Skladnev (Skladnev, ABSTRACTG, paragraphs, 0010 – 0015, 0148 – 0150, 0198, 0216, 0356) for automatic extraction of features relating to the colour, shape, texture and symmetry of skin lesions and like structures (Skladnev, paragraphs 0001, 0007).

Regarding claims 2, 15, Kelm discloses all the claimed features,

but, does not disclose, the system of claim 1, where the computer system is further configured to: enable the user to characterize a brain lesion visible in the displayed 3D image by a lobular shape characteristic, a protrusion characteristic, a slope characteristic, a tapered shape characteristic, and/or a spherocylindrical shape characteristic.

Skladnev teaches, an automated dermatological examination system captures an image including a lesion. The image is divided into lesion and non-lesion areas, and the lesion area is analysed to quantify features for use in diagnosis of the lesion (ABSTRACT, paragraphs 0010 - 0015).

A segmented binary image of the lesion is obtained from memory. Next in step 802, the area, perimeter, width, length and irregularity of the lesion are calculated (paragraph 0198).

A new set of symmetry measures is calculated which is based on the distance between the regions and the centroid of the lesion G0. Instead of computing the N(N-1)/2 distances between pairs of region centroids - for example point G4 and G5, the N distances between region centroids and the overall lesion centroid are calculated (paragraph 0356). 

Obtaining an image of an area of skin including the lesion; segmenting the image into a lesion area and non-lesion area; quantifying at least one colour feature and shape feature of the lesion area; calculating at least one symmetry measure descriptive of the distribution of classified regions within the lesion area (paragraphs 0010 – 0015).

Identify features of colour, shape and texture, amongst others, those features representing the descriptor data 308 that is stored and is later used for classification purposes (paragraphs 0148 – 0150).

A series of notch measures is obtained from a morphological analysis of the periphery of a lesion, as shown in FIG. 8B (paragraph 0216).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of Kelm (Kelm, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of Kelm, would have incorporated, an automated dermatological examination system captures an image including a lesion of Skladnev (Skladnev, ABSTRACTG, paragraphs, 0010 – 0015, 0148 – 0150, 0198, 0216, 0356) for automatic extraction of features relating to the colour, shape, texture and symmetry of skin lesions and like structures (Skladnev, paragraphs 0001, 0007).

Regarding claims 3, 16, Kelm discloses,

the system of claim 2, where the computer system is further configured to: enable the user to characterize a brain lesion visible in the displayed 3D image by a surface topography characteristic, a surface irregularity characteristic, a surface area to volume ratio characteristic, and/or a distribution of mass characteristic.

Skladnev teaches, an automated dermatological examination system captures an image including a lesion. The image is divided into lesion and non-lesion areas, and the lesion area is analysed to quantify features for use in diagnosis of the lesion (ABSTRACT, paragraphs 0010 - 0015).

A segmented binary image of the lesion is obtained from memory. Next in step 802, the area, perimeter, width, length and irregularity of the lesion are calculated (paragraph 0198).

A new set of symmetry measures is calculated which is based on the distance between the regions and the centroid of the lesion G0. Instead of computing the N(N-1)/2 distances between pairs of region centroids - for example point G4 and G5, the N distances between region centroids and the overall lesion centroid are calculated (paragraph 0356). 

Obtaining an image of an area of skin including the lesion; segmenting the image into a lesion area and non-lesion area; quantifying at least one colour feature and shape feature of the lesion area; calculating at least one symmetry measure descriptive of the distribution of classified regions within the lesion area (paragraphs 0010 – 0015).

Identify features of colour, shape and texture, amongst others, those features representing the descriptor data 308 that is stored and is later used for classification purposes (paragraphs 0148 – 0150).

A series of notch measures is obtained from a morphological analysis of the periphery of a lesion, as shown in FIG. 8B (paragraph 0216).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of Kelm (Kelm, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of Kelm, would have incorporated, an automated dermatological examination system captures an image including a lesion of Skladnev (Skladnev, ABSTRACTG, paragraphs, 0010 – 0015, 0148 – 0150, 0198, 0216, 0356) for automatic extraction of features relating to the colour, shape, texture and symmetry of skin lesions and like structures (Skladnev, paragraphs 0001, 0007).

Regarding claims 4, 17, Kelm discloses all the claimed features,

but, does not disclose, the system of claim 1, where the computer system is further configured to: enable the user to characterize a brain lesion visible in the displayed 3D image by a surface topography characteristic, a surface irregularity characteristic, a surface area to volume ratio characteristic, and/or a distribution of mass characteristic.

Skladnev teaches, an automated dermatological examination system captures an image including a lesion. The image is divided into lesion and non-lesion areas, and the lesion area is analysed to quantify features for use in diagnosis of the lesion (ABSTRACT, paragraphs 0010 - 0015).

A segmented binary image of the lesion is obtained from memory. Next in step 802, the area, perimeter, width, length and irregularity of the lesion are calculated (paragraph 0198).

A new set of symmetry measures is calculated which is based on the distance between the regions and the centroid of the lesion G0. Instead of computing the N(N-1)/2 distances between pairs of region centroids - for example point G4 and G5, the N distances between region centroids and the overall lesion centroid are calculated (paragraph 0356). 

Obtaining an image of an area of skin including the lesion; segmenting the image into a lesion area and non-lesion area; quantifying at least one colour feature and shape feature of the lesion area; calculating at least one symmetry measure descriptive of the distribution of classified regions within the lesion area (paragraphs 0010 – 0015).

Identify features of colour, shape and texture, amongst others, those features representing the descriptor data 308 that is stored and is later used for classification purposes (paragraphs 0148 – 0150).

A series of notch measures is obtained from a morphological analysis of the periphery of a lesion, as shown in FIG. 8B (paragraph 0216).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of Kelm (Kelm, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of Kelm, would have incorporated, an automated dermatological examination system captures an image including a lesion of Skladnev (Skladnev, ABSTRACTG, paragraphs, 0010 – 0015, 0148 – 0150, 0198, 0216, 0356) for automatic extraction of features relating to the colour, shape, texture and symmetry of skin lesions and like structures (Skladnev, paragraphs 0001, 0007).

Claims 5 - 13 and 18 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over
Kelm US PGPub: US 2014/018588 A1 Jul. 3, 2014 and in view of
Skladnev US PGPub: US 2004/0267102 A1 Dec. 30, 2004 and further in view of
Unal US PGPub: US 2008/0260221 A1 Oct. 23, 2008.

Regarding claims 5, 18, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 1, where the 3D image of the brain region of interest comprises a maximum intensity projection MIP image.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 6 19, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 2, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 7, 20, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 3, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.
Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 8, 21, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 4, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 9, 22, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 1, where the computer system is further configured to: convert the brain region of interest to stereolithography format.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 10, 23, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 2, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 11, 24, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 3, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 12, 25, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 4, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.

Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Regarding claims 13, 26, both Kelm and Skladnev discloses all the claimed features,

but, does not disclose, the system of claim 5, where the 3D image of the brain region of interest comprises a maximum intensity projection (MIP) image.
Unal teaches, a method for lesion segmentation in 3-dimensional 3D digital images, includes selecting a 2D region of interest ROI from a 3D image, the ROI containing a suspected lesion, extending borders of the ROI to 3D forming a volume of interest VOI (ABSTRACT, paragraphs 0001, 0009 – 0011, 0014). 

A visualization of a 3D segmentation result using a maximum intensity projection (Fig. 10, paragraphs 0038, 0088).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the non-invasive lesion candidate detection in a patient's body includes generating a number of first medical images of the patient's body, 3D medical imaging method or modality of combined Kelm and Skladnev (combined Kelm and Skladnev, ABSTRACT, paragraphs 0008, 0013, 0034, 0037, 0038), wherein the system of combined Kelm and Skladnev, would have incorporated, a visualization of a 3D segmentation result using a maximum intensity projection of Unal (Unal, ABSTRACT, Fig. 10, paragraphs 0001, 0009 – 0011, 0014, 0038, 0088) for the development of an efficient and robust lesion and tumor segmentation algorithm for 3-dimensional 3D whole body WB magnetic resonance MR imaging (Unal, paragraph 0002) and a good lesion segmentation system provides radiologists with fast, accurate and robust delineation and visualization of lesion (Unal, paragraph 0008).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIMESH PATEL/Primary Examiner, Art Unit 2642